7/3/2019

Summa

Case 1:19-cv-02732-JPH-MPB Document 1-2 F

This is not the official court record. Official records of court proceedings may only be obtained directly

ik

- MyCase

d 07/03/19 Page 1 of 14 PagelD #: 7

THE CITY OF SOUTH BEND, INDIANA, SOUTH BEND REDEVELOPMENT COMMISSION v.

LEXINGTON INSURANCE COMPANY
Case Number
Court
type ve
Filed

PL - Civil Plenary
06/10/2019

Status

PartiestotheCase
Defendant LEXINGTON INSURANCE COMPANY

Attorney
Christopher J Uyhelji
#2881453, Retained

KeyBank Building

202 S. Michigan Street
Suite #801

South Bend, IN 46601
574-233-6035(W)

Plaintiff THE CITY OF SOUTH BEND, INDIANA
Attorney

Thao Trong Nguyen
#2503071, Lead, Retained

53732 Generations Drive
South Bend, IN 46530
574-273-1010(W)

Attorney
Sean Michael Hirschten
#2928349, Retained

1346 N Delaware ST
Indianapolis, IN 46202
317-637-0700(W)

Plaintiff SOUTH BEND REDEVELOPMENT COMMISSION

https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2|jp7IkKNhc2VUb2tbil6lllqRTVOVGd4T 1 RFek1EY3dPamezTnpReU1EWXpObUUSINI9

06/10/2019 , Pending (active)

49D05-1906-PL-023299

Marion Superior Court, Civil Division 5

1/3
7/3/2019 $s - MyC
pe ASe 1:19-cv-02732-JPH-MPB Document 123" Filed 7763/19 Page 2 of 14 PagelD #: 8
orney

Thao Trong Nguyen
#2503071, Lead, Retained

53732 Generations Drive
South Bend, IN 46530
574-273-1010(W)

Attorney
Sean Michael Hirschten
#2928349, Retained

1346 N Delaware ST
Indianapolis, IN 46202
317-637-0700(W)

ChronologicalCase Summary _
06/10/2019 Case Opened as a New Filing

06/11/2019 Complaint/Equivalent Pleading Filed
2019-06-10 Complaint FINAL. pdf
2019-06-10 Complaint Ex A.pdf

2019-06-10 Complaint Ex B.pdf
COMPLAINT FOR DECLARATORY RELIEF, BREACH OF CONTRACT, AND DAMAGES

Filed By: THE CITY OF SOUTH BEND, INDIANA
Filed By: SOUTH BEND REDEVELOPMENT COMMISSION
File Stamp: 06/10/2019

06/11/2019 Appearance Filed
Appearance of T. Nguyen and S. Hirschten for Plaintiffs

For Party: THE CITY OF SOUTH BEND, INDIANA
For Party: SOUTH BEND REDEVELOPMENT COMMISSION
File Stamp: 06/10/2019

06/11/2019 Subpoena/Summons Filed
Proposed Summons

Filed By: THE CITY OF SOUTH BEND, INDIANA
Filed By: SOUTH BEND REDEVELOPMENT COMMISSION

File Stamp: 06/10/2019
06/25/2019 Service Returned Served (E-Filing)
Return of Service of Summons to Lexington Insurance Company

Filed By: THE CITY OF SOUTH BEND, INDIANA
Filed By: SOUTH BEND REDEVELOPMENT COMMISSION

File Stamp: 06/24/2019
07/03/2019 Appearance Filed
Appearance of Christopher J. Uyhelji

For Party: LEXINGTON INSURANCE COMPANY
File Stamp: 07/03/2019
Financial Information

hitps://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2|jp7IkNhc2VUb2tibil6lliqRTVOVGd4T 1RFek1EY3dPamezTnpReU1EWXpObUU9In19

2/3
Ss - MyC
ee" Case 1:19-cv-02732-JPH-MPB Document 1°3""Eled 0703/19 Page 3 of 14 PagelD #: 9

* Financial Balances reflected are current representations of transactions processed by the Clerk's Office. Please note that any

balance due does not reflect interest that has accrued - if applicable - since the last payment. For questions/concerns regarding
balances shown, please contact the Clerk’s Office.

THE CITY OF SOUTH BEND, INDIANA

 

 

 

 

 

 

 

 

Plaintiff
Balance Due {as of 07/03/2019)
0.00
Charge Summary
Description Amount Credit Payment
Court Costs and Filing Fees 157.00 0.00 157.00
Transaction Summary
Date Description Amount
06/11/2019 Transaction Assessment 157.00
06/11/2019 Electronic Payment (157.00)

 

 

 

 

 

This is not the official court record. Official records of court proceedings may only be obtained directly
from the court maintaining a particular record.

https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2|jp7IkKNhc2VUb2tIbil6Illq(RTVOVGd4T1RFek1EY3dPamezTnpReU1EWXpObUUSIn19

3/3
Case 1:19-cv-02732-JPH-MPB Dag Hes 4 o6-PL6s33492/19 Page 4 of 14 Page|. asAQo019 3:05 PM

Clerk
Marion Superior Court, Civil Division 5 Marion County, Indiana

STATE OF INDIANA ) IN THE MARION COUNTY COURT
) SS:
COUNTY OF MARION ) CAUSE NO.

 

THE CITY OF SOUTH BEND, INDIANA
and the SOUTH BEND REDEVELOPMENT
COMMISSION,

Plaintiffs,
Vv.

LEXINGTON INSURANCE COMPANY,

Defendant.

Nome” Smee See See ee me” ee eee” oe” gee” See”

APPEARANCE BY ATTORNEY IN CIVIL CASE

Party Classification: Initiating _X Responding Intervening
1, The undersigned attorney and all attorneys listed on this form now appear in this case for
the following parties:

The City of South Bend, Indiana and the South Bend Redevelopment Commission
2. Attorney information for service as required by Trial Rule 5(B)(2):

Thao T. Nguyen (Atty. No. 25030-71)
Plews Shadley Racher & Braun LLP
53732 Generations Drive

South Bend, IN 46635

(574) 273-1010

Fax (574) 271-2050
tnguyen@psrb.com

Sean M. Hirschten (Atty. No. 29283-49)
Plews Shadley Racher & Braun LLP
1346 N. Delaware Street

Indianapolis, IN 46202

(317) 637-0700

Fax (317) 637-0710
shirschten@psrb.com
Case 1:19-cv-02732-JPH-MPB Document 1-2 Filed 07/03/19 Page 5 of 14 PagelD #: 11

3. This is a PL case type as defined in administrative Rule 8(B)(3).

4. I will accept service from other parties by:

FAX at the above noted number: Yes No _X

Email at the above noted number: Yes_X_ No

5. This case involves child support issues. Yes No _X_ (fyes, supply social security
numbers for all family members on a separately attached document filed as confidential
information on light green paper. Use Form TCM-TR3.1-4.)

6. This case involves a protection from abuse order, a workplace violence restraining order,
orano—contact order. Yes = No_X_ (if Yes, the initiating party must provide an
address for the purpose of legal service but that address should not be one that exposes
the whereabouts of a petitioner.)

 

7. This case involves a petition for involuntary commitment. Yes No_X
8. There are related cases: Yes No_X_ (ff yes, list on continuation page.)
9. Additional information required by local rule:__N/A

Respectfully Submitted,

s/ Thao T. Nguyen
Attorney for the City of South Bend, Indiana and
the South Bend Redevelopment Commission

 

Thao T. Nguyen, Atty. No. 25030-71
Plews Shadley Racher & Braun LLP
53732 Generations Drive

South Bend, IN 46635

(574) 273-1010

Fax (574) 271-2050

Sean M. Hirschten, Atty. No. 29283-49
Plews Shadley Racher & Braun LLP
1346 N. Delaware Street

Indianapolis, IN 46220

(317) 637-0700

Fax (317) 637-0710
Case 1:19-cv-02732-JPH-MPB DABS 966-PLL623299 2/19 Page 6 of 14 Page). #6Aé2019 3:05 PM

tric Sudy]e ME i) Dibighys Marion County, Indiana

THE CITY OF SOUTH BEND, INDIANA and the In the Marion Superior Court, Room No.

 

SOUTH BEND REDEVELOPMENT COMMISSION
Plaintiff

 

vg— Cause

No.
LEXINGTON INSURANCE COMPANY

 

 

 

Defendant

TO DEFENDANT: (Name) Lexington Insurance Company

(Address) c/o Highest Ranking Officer
99 High St, Floor 23, Boston, MA 02110

You are hereby notified that you have been sued by the person named as plaintiff and in the Court indicated
above.

The nature of the suit against you is stated in the complaint which is attached to this Summons. It also states
the relief sought or the demand made against you be the plaintiff.

 

An answer or other appropnate response in writing to the complaint must be filed either by you or your attorney
within twenty (20) days, commencing the day after you receive this Summons, (or twenty-three (23). days if
this Summons was received by mail), or a judgment by default may be rendered against you for the relief demanded
by plaintiff.

If you have a claim for relief against the plaintiff arising from the same transaction or occurrence, you must
assert it in your written answer.

If you need the name of an attorney, you may contact the Indianapolis Bar Association Lawyer Referral Service (269-2222),
or the Marion County Bar Association Lawyer Referral Service (634-3950).

6/11/2019 . -
Dated Ly ate. Ce : Céehs. ote ee
i Clerk, Marion Superior Court

(The following manner of service of summons is hereby designated.)

Registered or certified mail.

 

 

Service at place of employment, to-wit

 

Service on individual (Personal or copy) at above address.

 

Service on agent. (Specify)

 

Ah

Other service. (Specify)

 

 

 

 

 

Thao T. Nguyen
Attorney for Plaintiff ; ;
53732 Generations Drive, South Bend, IN 46635 ta East Washington Sweet
Address Indianapolis, IN 46204
(574) 273-1010
Telephone . Telephone

Form #209
Case 1:19-cv-02732-JPH-MPB Document 1-2 Filed 07/03/19 Page 7 of 14 PagelD #: 13
SHERIFF’S RETURN ON SERVICE OF SUMMONS

lt hereby certify that 1 have served this summons on the ss day of 220

 

(1) By delivering a copy of the Summons and a copy of the complaint to the defendant,

 

(2) By leaving a copy of the Summons and a copy of the complaint at

which is the dwelling place or usual place of abode of
and by mailing a copy of said summons to said defendant at the above address,

 

 

 

 

 

 

 

 

 

(3) Other Service or Remarks:
Sheriff’s Costs Sheriff
By:
Deputy
CLERK’S CERTIFICATE OF MAILING
I hereby certify that on the day of , 20. , i mailed a copy of this Summons and a copy of the
complaint to the defendant, » by mail, requesting a retum receipt,

at the address furnished by the plaintiff.

 

Clerk, Marion Superior Court
Dated: , 20 By:

 

Deputy
RETURN ON SERVICE OF SUMMONS BY MAIL

I hereby certify that the attached return receipt was received by me showing that the Summons and a copy of the complaint mailed to

defendant was accepted by the defendant on the day of 320
T hereby certify that the attached return receipt was received by me showing that the Summons and a copy of the complaint was returned

 

 

 

 

 

 

 

 

 

not accepted on the day of ,20
1 hereby certify that the attached return receipt was received by me ‘showing that the Summons and a copy of the complaint mailed to
defendant was accepted by on behalf of said
defendant on the day of 20,
Clerk, Marion Superior Court
By:
Deputy
a) Fl FS 2 2 Qo
Ss CG Oo =
By] og] oie es S é
a} "| 4c a = Zz
Bs oO w S
~~ & an x UP &
g ac é
5 m
: el as é
4 mM
we <
= x we m
2 a5 =
& 2 a
az z 9 5 z
in Z 'Z, z 2
- SMI gy who a
a iO [2
s B|o °
q 21s
5 71a
i Rae

 

 

 

 

  

 

 

 

 

 

 

 

 
Case 1:19-cv-02732-JPH-MPB Og HOS i oo6-PL 6739692! Page 8 of 14 Page|), dt ehéloo1s 05 pm

Clerk
rich Judge Mi 6x) Owbidhs Marion County, Indiana
THE CITY OF SOUTH BEND, INDIANA and the _ I" the Marion Superior Court, Room No.

SOUTH BEND REDEVELOPMENT COMMISSION
Plaintiff

 

vE— Cause

No.
LEXINGTON INSURANCE COMPANY

 

 

 

Defendant

TO DEFENDANT: (Name) Lexington Insurance Company

 

c/o Highest Ranking Officer
99 High St, Floor 23, Boston, MA 02110

You are hereby notified that you have been sued by the person named as plaintiff and in the Court indicated
above.

The nature of the suit against you is stated in the complaint which is attached to this Summons. It also states
the relief sought or the demand made against you be the plaintiff.

(Address)

An answer or other appropriate response in writing to the complaint must be filed either by you or your attomey
within twenty (20) days, commencing the day after you receive this Summons, (or twenty-three (23). days if
this Summons was received by mail), or a judgment by default may be rendered against you for the relief demanded
by plaintiff.

If you have a claim for relief against the plaintiff arising from the same transaction or occurrence, you must
assert it in your written answer.

If you need the name of an attorney, you may contact the Indianapolis Bar Association Lawyer Referral Service (269-2222),
or the Marion County Bar Association Lawyer Referral Service (634-3950).

6/11/2019 Ca 4 ; - .
Dated A Melee Co bésice. of
é Clerk, Marion Superior Court

(The following manner of service of summons is hereby designated.

Registered or certified mail.

 

 

 

Service at place of employment, to-wit

 

 

Ih

|Service on individual (Personal or copy) at above address

Service on agent. (Specify)

 

 

|

1Other service. (Specify)

 

 

 

 

 

Thao T. Nguyen
Attorney for Plaintiff ; ;
53732 Generations Drive, South Bend, IN 46635 oo Bast Washington Steet
Address Indianapolis, IN 46204
(574) 273-1010
Telephone Telephone

Form #209
Case 1:19-cv-02732-JPH-MPB Document 1-2 Filed 07/03/19 Page 9 of 14 PagelD #: 15

SHERIFF’S RETURN ON SERVICE OF SUMMONS

l hereby certify that | have served this summons on the day of , 20

(1) By delivering a copy of the Summons and a copy of the complaint to the defendant.

 

(2) By leaving a copy of the Summons and a copy of the complaint at

 

which is the dwelling place or usual place of abode of
and by mailing a copy of said summons to said defendant at the above address.

 

 

 

 

 

 

 

 

(3) Other Service or Remarks:
Sheriff's Costs Sheriff
By:
Deputy
CLERK’S CERTIFICATE OF MAILING
1 hereby certify that on the day of , 20. , | mailed a copy of this Summons and a copy of the
complaint to the defendant, , by mail, requesting a return receipt,

 

at the address furnished by the plaintiff.

 

Clerk, Marion Superior Court
Dated; , 20 By:
Deputy

RETURN ON SERVICE OF SUMMONS BY MAIL
I hereby certify that the attached return receipt was received by me showing that the Summons and a copy of the complaint mailed to

defendant Lexington ! Ns : Co __. was accepted by the defendant on the 14 day of JU Ne + 20 19

I hereby certify that the attached return receipt was received by me showing that the Summons and a copy of the complaint was retumed

 

 

 

 

 

 

 

 

 

 

 

 

 

not accepted on the day of , 20 .

I hereby certify that the attached return receipt was received by me showing that the Summons and a copy of the complaint mailed to
defendant was accepted by on behalf of said
defendant on the day of , 20 . vr LStA Co x p Aral cA A

Check, Masion-Sunevior @
py: AQAA LACAN. 6/24/14
Depry
= > > mn on m
el] 8) Ble e 3 2
oa) ae | |e | =| i
| 2 = Zz
. s a Oo w o
5/2 li =z NM Z
si< wn 6
8) S x Q Cc
2 Ss es +
° 5 aS 5
ml
2 <
~ a w m
n S < o
© v
i| 6 =z © = HI
4 z iZ 2 3
I a SMI og 16 z
= ie) c
ey Bis {
= m/s
2 n
Re

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-02732-JPH-MPB Document 1-2 Filed 07/03/19 Page 10 of 14 PagelD #: 16

 

 

 

MP ME EMC wre BUY YUM YU WER ro Uv PRO OTT
(
fuenjag perosey fonen porous ih TOES OF65 O000 O2e5T STO
emer pe B Atenjoa peoiasey fongog uo 130105 (eqe] 8o1A1es Wol Jejsuel)) JOQUINN ey *Z
decsuuneled Kenyon peru eH pound 6 91S Z9E0 Ors 06S6
ydeu WINE
ee ‘Ko @IRW Poytied Pt 62 6199 C915
wegerpemesea “emo reas weve TMM TI IML UMN
will Paseriett a eunjeubig ynpy Ci
PANU. adAL eoes "€

 

 

ONC] = :mojeq sseuppe Alealap Jejue ‘SHA 3
SOA [7] Lb Wley Woy yuoIeyIp ssaippe Aienyep S| “CG

OLIZO VW “HoIsog

€T 100]J 19908 YSIH 66
JAMO supyuey wsaysipl 0/9
Aueduto) aduBINSU] UOJSUIXI’]

10} pesseippy ejoIuy "Eb

 

 

7)
ce 7 fa) =A Pajiltdcl) AG ae ‘a
assaippy (Cj

qeby Fy 4 My Bet
Saet, v

 

“syluuied soeds J! judy 84} UO 10
‘goalie ouy JO YOR Su} O} PJed S14} YORNY m
“NOA 0} PALO SY} WINS) UBD OM Jeu] OS
SISA] SU] UO SScuppe pUe EWBU UNOA UL
"e pue ‘z ‘| swiey eJajdWOD m

 

 

AYZAITIA NO NOILDIS SiHL FLTIAGINOD

    

LO) 0 RO ki) Meh Tet) OPO Mt ob 1G) \ Ee bo
Case 1:19-cv-02732-JPH-MPB Document 1-2 Filed 07/03/19 Page 11 of 14 PagelD #: 17

 

 

ate rte te
fe feet
wos

st ae
oo ancnan,

 

 

 

  

 

 

 

 

 

 

#ONIDIOVELL SdsSn
SEO9Ov NI Pog way
SALI] SUONMISUIN TELCO
AV] Mei ty soe y Corp
eX SIU} Ul gp4+ diz puke ‘sSaippe ‘suleU INOA juUd osee]y VEpUaS .
O1-9 TON HuUued BE, MO bt
Sdsn i ma
pled see4 9 ebeysog TEES See
(EW sseI9-18114 FOINNAGWASO gd S4LVIS GALINA
Case 1:19-cv-02732-JPH-MPB Document1-2 Filed 07/03/19 Page 12 of 14 Pagel D819 10:51 aM

STATE OF INDIANA ) IN THE MARION COUNTY COURT
) SS:

MARION COUNTY ) CAUSE NO: 49D05-1906-PL-023299
THE CITY OF SOUTH BEND, INDIANA )
And the SOUTH BEND REDEVELOPMENT )
COMMISSION, )
)
Plaintiffs, )
)
Vv. )
)
LEXINGTON INSURANCE COMPANY. )
)
Defendant. )

APPEARANCE FORM (CIVIL)
Responding Party

Lexington Insurance Company
Name or names of responding party or parties
(Supply names of additional responding parties on continuation page.)

Address of pro se responding party or parties (as applicable for service of process):

Name: Name:
Address: Address:

 

 

(Supply names of additional pro se responding parties on continuation page.)

Attorney information (as applicable for service of process):

 

 

 

Name: Christopher J. Uyhelii Attorney No. #28814-53
Address: KeyBank Building Phone: (574) 233-6035
202 8, Michigan Street, Suite 801
South Bend, IN 46601 FAX: (574) 233-6046

 

Computer Address: cuyhelji@gardnerandrans.com
(Supply information for additional attorneys on continuation page.)

Will responding party accept FAX service: Yes_X_ No
If yes, FAX No. (574) 233-6046 _.

Clerk
Marion County, Indiana
Case 1:19-cv-02732-JPH-MPB Document 1-2 Filed 07/03/19 Page 13 of 14 PagelD #: 19

5. Additional information required by state or local rule:

6. (Optional) Additional information to supplement the appearance form submitted by the
responding party:

Authority: Pursuant to Trial Rule 3.1(B), this form shall be filed upon the first appearance in the
case. In emergencies, the requested information shall be supplied when it becomes available.
Parties shall advise the court of a change in information previously provided to the court. This
format is approved by the Division of State Court Administration.

atio “A if needed.

Chrisfepher J. Oe #288 14-53

Use additional co

   
Case 1:19-cv-02732-JPH-MPB Document 1-2 Filed 07/03/19 Page 14 of 14 PagelD #: 20

CERTIFICATE OF SERVICE

 

The undersigned hereby certifies that on the 3rd day of July, 2019, a true and complete
copy of the above and foregoing pleading or paper was made upon each party or attorney of record
herein by depositing same in the United States Mail in envelopes properly addressed and with
sufficient postage affixed thereto, via email, or via the electronic filing system:

Thao Trong Nguyen
53732 Generations Drive
South Bend, IN 46530

Sean Michael Hirschten
1346 N. Delaware Street
Indianapolis, IN 46202

Mound Cotton Wollan & Greengrass LLP

One New York Plaza, 44" Floor
New York, NY 10005

(Qn 1-

iStopher J. Uyhelie288 14-53
